UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1(b)


Denise Carlon, Esquire
KML Law Group, P.C.
216 Haddon Avenue, Suite 406                                               Order Filed on July 2, 2019 by
                                                                           Clerk U.S. Bankruptcy Court
Westmont, NJ 08108                                                            District of New Jersey
Main Phone: 609-250-0700
dcarlon@kmllawgroup.com
Attorneys for Secured Creditor
MTGLQ Investors, L.P.
                                                          Case No.: 18-28721 JNP
In Re:
         Brett A. Rovani, Michele M. Rovani,              Adv. No.:

                                                          Hearing Date: 6/25/19 @ 10:00 a.m..
Debtors.
                                                          Judge: Jerrold N. Poslusny, Jr.


      ORDER CURING POST-PETITION ARREARS & RESOLVING MOTION FOR
                          RELIEF FROM STAY

     The relief set forth on the following pages, numbered two (2) through two (2) is hereby
ORDERED.




  DATED: July 2, 2019
(Page 2)
Debtor: Brett A. Rovani, Michele M. Rovani
Case No: 18-28721 JNP
Caption of Order: ORDER CURING POST-PETITION ARREARS AND RESOLVING MOTION FOR
RELIEF FROM STAY
_________________________________________________________________________________
       This matter having been brought before the Court by KML Law Group, P.C., attorneys for Secured
Creditor, MTGLQ Investors, L.P., Denise Carlon appearing, upon a motion to vacate the automatic stay as to
real property located at 149 Windsor Way, Mount Royal, NJ 08061, and it appearing that notice of said
motion was properly served upon all parties concerned, and this Court having considered the representations
of attorneys for Secured Creditor and Richard S. Hoffman Jr., Esquire, attorney for Debtors, and for good
cause having been shown
        It is ORDERED, ADJUDGED and DECREED that as of June 19, 2019, Debtors are in arrears
outside of the Chapter 13 Plan to Secured Creditor for payments due March 2019 through June 2019 for a
total post-petition default of $8,875.44 (4 @ $2,218.86); and
        It is further ORDERED, ADJUDGED and DECREED that the balance of the arrears in the
amount of $8,875.44 shall be added to the affidavit of amount due and paid through Debtors’ Chapter 13
plan; and
        It is further ORDERED, ADJUDGED and DECREED that regular mortgage payments are to
resume July 1, 2019, directly to Secured Creditor’s servicer, Specialized Loan Servicing, LLC, P.O. Box
636007, Littleton, Colorado 80163 (Note: the amount of the monthly mortgage payment is subject to change
according to the terms of the note and mortgage); and
        It is further ORDERED, ADJUDGED and DECREED that for the Duration of Debtors’ Chapter
13 bankruptcy proceeding, if any of the cure payments or regular monthly mortgage payments are not made
within thirty (30) days of the date said payment is due, Secured Creditor may obtain an Order Vacating
Automatic Stay as to Real Property by submitting a Certification of Default to the Court indicating such
payment is more than thirty days late, and Debtors shall have fourteen days to respond; and
        It is further ORDERED, ADJUDGED and DECREED that a copy of any such application,
supporting certification, and proposed Order must be served on the Trustee, Debtors, and Debtors’ counsel at
the time of submission to the Court; and
         It is further ORDERED, ADJUDGED and DECREED that Secured Creditor is hereby awarded
reimbursement of fees and costs in the sum of $350.00 for attorneys’ fees and $181.00 for filing fees, totaling
$531.00, which is to be paid through Debtors’ Chapter 13 plan; and
        It is further ORDERED, ADJUDGED and DECREED that Secured Creditor’s Motion for Relief
is hereby resolved.
